FILED
U.S. DISTRICT COURT
AUGUSTA DIV.
IN THE UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA2Z@ HAR -& Alvi}: 2 |

AUGUSTA DIVISION |
cuerK—)Uoden
SO. DIST. OF GA

UNITED STATES OF AMERICA

v. CASE NO.: 1:17-cr-00035-DHB-BKE-2

AUDRA ROPER

 

Upon consideration of the Motion for Leave of Absence filed by counsel for
Audra Roper in the above-referenced case for Tuesday, May 26, 2020 through and
including Friday, May 29, 2020, the same is hereby GRANTED.

It is so ORDERED this day of March, 2020.

  

 

THE HONORABLE DUDLEY H. BOWEN, JR.
SENIOR UNIPED STATES DISTRICT JUDGE
